                               Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 1 of 10 PageID 10
                                                           Exhibit A to the Complaint
Location: Atlantic Beach, FL                                                                         IP Address: 73.171.208.61
Total Works Infringed: 186                                                                           ISP: Comcast Cable
 Work         Hash                                           UTC              Site      Published        Registered       Registration
 1            2F83CE09B1F20BE375C20F1028CD3FBEF3813FDE       02/19/2019       Vixen     02/18/2019       03/11/2019       PA0002158598
                                                             12:07:18
 2            025477E817FDAD26E20E85603DCEC00D1BD5DA68       09/03/2018       Blacked   09/02/2018       11/01/2018       PA0002143413
                                                             13:46:58
 3            039F4779148D3E374D990283A83AC46A0219DAE9       11/11/2017       Vixen     04/19/2017       06/16/2017       PA0002069291
                                                             13:42:08
 4            054AAFD071435FD4C25D9B1B5DA411B15C4D9997       07/31/2018       Tushy     07/30/2018       09/01/2018       PA0002119590
                                                             10:33:10
 5            0616906E5B0D445A8FB469D45908C91D24F6CD2F       09/28/2018       Blacked   09/27/2018       11/01/2018       PA0002143428
                                                             12:01:31
 6            061839DA517C8121C784459FF2EA40CF0AD2A220       01/29/2018       Tushy     05/31/2017       06/22/2017       PA0002039299
                                                             15:08:09
 7            07D621EEA74765FC0981567F5C7C895B053E76C3       04/18/2018       Vixen     06/03/2017       07/07/2017       PA0002070834
                                                             16:52:26
 8            082C43A6A41C30507682EB32F25A418C5223436D       02/10/2018       Blacked   02/04/2018       03/01/2018       PA0002079189
                                                             13:23:36
 9            0ED1618079E29D4BB708465328D67B227B1AA795       04/07/2018       Vixen     03/10/2018       04/17/2018       PA0002116743
                                                             12:57:59
 10           12543516E11230C00906E75AE9D649CDEBAB9844       12/01/2018       Vixen     11/30/2018       12/18/2018       PA0002141918
                                                             15:42:41
 11           132EE60D7C0DC1229C3D3CBD15C56561F8581C2E       12/02/2017       Vixen     11/30/2017       01/04/2018       PA0002097470
                                                             14:49:03
 12           13E70BE2BD89EC16AA2F48C8370B7EB6CC446C52       12/28/2017       Tushy     12/27/2017       01/23/2018       PA0002101754
                                                             13:58:59
 13           15A2129FAB744BA2D1EB159A3ED6423752ECC306       04/03/2018       Tushy     04/01/2018       04/17/2018       PA0002116061
                                                             15:37:31
 14           15B4D4AF83BFA9B878DC09AE42B59EACD98F520A       04/18/2018       Blacked   03/31/2018       04/12/2018       PA0002091516
                                                             16:17:52
 15           16A54F666CB7A97B86ADAC7E635F9CD12941E879       12/21/2018       Tushy     12/20/2018       01/22/2019       PA0002147682
                                                             13:12:33
 16           1702BF88C607938862AD5AD08D3799C7A76C4EC1       11/11/2017       Vixen     11/05/2017       11/30/2017       PA0002098007
                                                             13:01:22
 17           17C2B0609BE9B92AE0D1C44F1D6212EA6D1BB636       08/15/2018       Vixen     08/12/2017       08/17/2017       PA0002048373
                                                             12:08:40
                 Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 2 of 10 PageID 11
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     1AAD40B9C28B70D2156BCD7912A2F284C11F634D   04/26/2018   Vixen         08/17/2017   10/10/2017   PA0002086150
                                                  17:12:20
19     1BA06FF511877DFA75B32024B4506A7C9BEB8D9C   01/27/2018   Tushy         01/21/2018   02/20/2018   PA0002104191
                                                  13:57:38
20     1BDF3843BCBB3DF9194FCBF865F6D1EE2FE7F891   05/23/2018   Vixen         05/19/2018   07/14/2018   PA0002128156
                                                  12:05:54
21     1C8DF431BA4F95863FE4DE7C7530C9327392C74E   01/11/2018   Vixen         01/09/2018   01/15/2018   PA0002070945
                                                  13:21:16
22     1D4F8BC60FF91E4A8991397E26BFAA8545914E58   12/16/2018   Vixen         11/15/2018   12/10/2018   PA0002145829
                                                  18:03:20
23     1FB01C62464C1A31AECE85754CFE67E51306FA3E   12/12/2018   Tushy         12/12/2018   01/22/2019   PA0002147902
                                                  22:12:18
24     22883186DAB5FCA92C8513AD939652BCB867FD5C   12/09/2017   Tushy         08/19/2017   10/10/2017   PA0002086140
                                                  17:20:24
25     230CAD0925ECCA9175FBB1450E92B9CCAD2CCD55   12/20/2017   Vixen         05/19/2017   06/22/2017   PA0002039287
                                                  16:15:04
26     245E7595EAF9BD032DBBCC7121C46D91F6011AA6   10/11/2018   Tushy         06/05/2018   07/14/2018   PA0002128384
                                                  14:09:55
27     24D8A4B04637387530796E5D65A63987ABE9317A   01/17/2018   Vixen         01/14/2018   01/22/2018   PA0002101751
                                                  13:51:41
28     24F17708EFCAC58DF9FDADED47654864C1F4DB52   05/31/2018   Vixen         05/29/2018   07/14/2018   PA0002128390
                                                  13:58:28
29     2541261990122381387D2C03CDA34FF74B4EDE3E   12/23/2018   Blacked Raw   10/29/2018   12/10/2018   PA0002145837
                                                  16:10:29
30     258961E123E520633A96CDF11E8E6F60E233C816   05/22/2018   Vixen         07/23/2017   08/10/2017   PA0002046877
                                                  12:32:21
31     289FE7D65DFCFACB416832D12862105A2762841A   04/18/2018   Blacked       05/10/2017   06/22/2017   PA0002039285
                                                  17:32:14
32     28F94F30A942C1A433243BEF5077E036528DDAF8   01/01/2018   Blacked Raw   11/08/2017   12/04/2017   PA0002097993
                                                  15:44:21
33     29F0F5ED49FAB6834A87FF289AA7A016D5BCA1F5   05/03/2018   Blacked       04/30/2018   05/24/2018   PA0002101364
                                                  11:49:27
34     2A87FFB92A8547AF4A92D43DA2660FB0030683E4   11/26/2018   Vixen         11/25/2018   01/22/2019   PA0002149840
                                                  13:22:01
35     2C071D5726E41EDE6397DC9647BF1DB9CC406DF1   12/20/2017   Vixen         04/09/2017   06/05/2017   PA0002052836
                                                  16:29:53
36     2D05320B68989487C8AF50B1A95167FB350F94E6   09/20/2018   Blacked       09/17/2018   10/16/2018   PA0002127778
                                                  15:23:44
                 Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 3 of 10 PageID 12
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     2D77D2EA1B7AC46CDE6BA255AAEE31107E027A08   02/24/2019   Tushy         12/12/2017   01/04/2018   PA0002069349
                                                  14:39:59
38     2E22088D0C4283B905FACB9C0780EDDEAA60F1FD   05/12/2018   Vixen         05/04/2018   06/19/2018   PA0002126680
                                                  13:24:05
39     2F37046EC89B3AD7ED74C2940723618BFD1A4721   04/07/2018   Tushy         08/14/2017   08/17/2017   PA0002048391
                                                  12:42:46
40     303C36DEF9CD0C279872A8580354BDF7543A44BA   12/18/2018   Tushy         12/17/2018   02/02/2019   PA0002155393
                                                  12:49:39
41     31148997CD9F0DD687B5322CE359E163DE2BFAA7   12/31/2017   Blacked       12/26/2017   01/24/2018   PA0002101758
                                                  15:08:58
42     31EF59E9D5E66FB4FF59BFFE051E98CB6C595DCB   05/07/2018   Tushy         05/06/2018   06/19/2018   PA0002126449
                                                  15:05:09
43     323ABA20226A452D66399A3CC61AC61F1DD9232B   12/09/2017   Tushy         12/07/2017   01/04/2018   PA0002097494
                                                  17:11:22
44     3595316CCA479043472C8512B52F63F047E77C58   04/11/2018   Tushy         04/11/2018   05/23/2018   PA0002101305
                                                  19:39:26
45     360CF572729CEB5E07FB70C3474B63D47FE52E02   12/09/2017   Vixen         11/25/2017   01/04/2018   PA0002097450
                                                  17:37:20
46     39AD5B58AA96023EF698F66ACF5820C5B35250DA   02/06/2018   Vixen         02/03/2018   02/20/2018   PA0002104152
                                                  11:43:31
47     3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57   12/27/2018   Blacked       12/26/2018   02/02/2019   PA0002155307
                                                  12:22:20
48     3A8F5DDE96360B6473920F8C1F87FFE982D094FD   10/24/2018   Vixen         10/21/2018   11/25/2018   PA0002136633
                                                  22:10:35
49     3C109B5928289FD0855824AB59FDCD825AE3DE52   02/16/2019   Vixen         05/09/2018   06/19/2018   PA0002126667
                                                  13:29:39
50     3C6D5785FDC3A9947EA11D9923048076FDE43B96   12/29/2018   Blacked Raw   12/28/2018   02/02/2019   PA0002155006
                                                  12:18:35
51     3D28715C811F8DE1CAAD1A99295AF61E55D4A1CA   08/15/2018   Tushy         08/14/2018   09/01/2018   PA0002119587
                                                  11:48:53
52     3D5565340A11007367A788386A1708908C63FDA4   10/09/2018   Tushy         10/08/2018   11/01/2018   PA0002143422
                                                  12:02:30
53     3D975982F1D32ABB38E851EAA39614D3ADCD8FB2   12/02/2017   Blacked       12/01/2017   01/04/2018   PA0002097436
                                                  14:44:33
54     3F4C0253E2228A9EDE1621364527323DE26F2BE0   08/09/2018   Blacked       08/08/2018   09/01/2018   PA0002119598
                                                  13:02:09
55     42730C2B510F6C5787C84F1C4F833F7ED8D2BB40   07/31/2018   Vixen         05/24/2018   07/14/2018   PA0002128388
                                                  10:07:24
                 Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 4 of 10 PageID 13
Work   Hash                                       UTC          Site          Published    Registered   Registration
56     42D25EA4B1A9033D15803A9F27699FE5ACBE02AD   10/27/2018   Vixen         08/02/2018   09/01/2018   PA0002119574
                                                  12:34:15
57     435ACBFEE6F7D35AEB73DBED1A165D6A9121AAEB   11/29/2017   Blacked       11/21/2017   01/04/2018   PA0002069353
                                                  15:33:03
58     43E0D25E70530A6C6837D3E3EBC16B958F2E24AC   04/18/2018   Blacked Raw   03/28/2018   04/12/2018   PA0002091513
                                                  16:27:37
59     450BF9E0938225411862819CF362767C314B55CD   01/06/2018   Blacked       01/05/2018   01/15/2018   PA0002099696
                                                  14:36:27
60     4670519255EEFD11D8740328CB025AE98351F54C   12/16/2018   Vixen         08/22/2018   09/05/2018   PA0002135676
                                                  18:07:47
61     4699FA70336C7253C0D4CA0E1942A84BDCBE2AE0   06/26/2018   Vixen         06/18/2017   07/07/2017   PA0002070833
                                                  16:38:36
62     4781DC5F0E61DC0565DFF8107F93F621CADAEDEE   03/31/2018   Vixen         03/30/2018   04/17/2018   PA0002116756
                                                  10:57:52
63     4B0E37EA68A211FEDF9426703AD13C1DAFEC931D   12/20/2017   Vixen         07/18/2017   08/10/2017   PA0002046875
                                                  16:08:10
64     4B3C7DF81586807F6E0CD282A0187A3DECEAB3EA   12/20/2017   Vixen         07/03/2017   07/07/2017   PA0002070827
                                                  16:35:50
65     4BAFD5ED68B2CF55225D8621D9D2D315ACD25C05   05/16/2018   Vixen         06/23/2017   07/07/2017   PA0002070829
                                                  12:18:01
66     4C02D6F66BB0B8E9DBC20AE520E704CAC437C13D   12/07/2018   Blacked       12/06/2018   12/18/2018   PA0002141921
                                                  13:23:31
67     4D82ADD27F7568F6D59A64F777E43A27BD64652E   11/24/2017   Tushy         11/22/2017   01/04/2018   PA0002069339
                                                  18:07:11
68     5264FF1CA20A869CA00A84EF194A50DD3CD7B93A   04/18/2018   Blacked       08/28/2017   09/15/2017   PA0002052848
                                                  16:51:25
69     53DB4894FCA7DDBD26158D259CD53023DD8E6C22   03/28/2018   Tushy         03/27/2018   04/17/2018   PA0002116065
                                                  13:08:20
70     5554570156FC9CCD23D39D2946BF8EACB0F41F70   06/04/2018   Tushy         05/26/2017   06/22/2017   PA0002039288
                                                  12:36:59
71     566E0C71C6687D57588A3E7601927DCE8EB7B847   12/10/2017   Tushy         11/12/2017   11/30/2017   PA0002098037
                                                  15:49:05
72     5954CA36DA9BD29C667D78C6FA6EE9CFB6C65806   12/13/2018   Vixen         07/18/2018   09/01/2018   PA0002119684
                                                  19:33:43
73     5C208E2ABF6083135CA52776A02D87442F215D60   11/11/2017   Tushy         06/15/2017   07/07/2017   PA0002070815
                                                  13:44:21
74     5EFCC9880947C80F73A6CDD0B960C1FEFA5E846A   03/31/2018   Tushy         03/17/2018   04/17/2018   PA0002116750
                                                  13:53:52
                 Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 5 of 10 PageID 14
Work   Hash                                       UTC          Site      Published    Registered   Registration
75     5F6FB8DFB2DFD2AC9E2B50F5AEE4780448746B4F   08/04/2018   Tushy     06/10/2018   07/14/2018   PA0002128387
                                                  13:10:33
76     618B0F7F3738741EA0C455E3D757DAABDC2E4153   10/08/2018   Blacked   10/07/2018   10/16/2018   PA0002127790
                                                  14:33:21
77     62262C61602C01235FC02017D912EEDBFD38EA22   01/10/2019   Vixen     09/01/2018   11/01/2018   PA0002143431
                                                  16:53:54
78     628B68825D76E58E7D4FD13905CECE3D6CAFF612   08/23/2018   Blacked   08/18/2018   09/05/2018   PA0002135664
                                                  11:21:26
79     634E5FC316C5903D29223CE413CB5EE5BD10BCCD   04/14/2018   Blacked   07/04/2017   07/07/2017   PA0002070819
                                                  15:47:15
80     64683F0353A903719B39E742A35B975B17849BF7   12/20/2017   Vixen     07/28/2017   08/10/2017   PA0002046871
                                                  16:09:49
81     64D40092B3D528552372E59E9627B7D57E83B443   09/04/2018   Tushy     09/03/2018   11/01/2018   PA0002143436
                                                  15:08:25
82     654FDEBA4D88249E1F34D0661AB9A548091828CC   08/10/2018   Tushy     08/09/2018   09/05/2018   PA0002135685
                                                  13:32:18
83     6671533EE8277923DF4254534389F8630C5BF901   05/05/2018   Blacked   11/16/2017   11/21/2017   PA0002098042
                                                  14:25:00
84     6677A34981ADD5ECD31DE1CA597F1FFC7F7D5D77   05/22/2018   Blacked   05/20/2018   07/14/2018   PA0002128469
                                                  15:33:48
85     690ACD2F2BB4613B6E31144459109F675DB8F088   12/29/2017   Tushy     05/01/2017   06/15/2017   PA0002037577
                                                  16:53:12
86     698177E2B9D81FCDCC41C55002A0CDB5DE9C3670   12/20/2017   Vixen     12/15/2017   01/24/2018   PA0002101764
                                                  14:36:10
87     6B7EEF6AEDA2787A84E7F56E17DF19F5F7CCA93C   02/03/2018   Tushy     01/31/2018   02/20/2018   PA0002104182
                                                  13:03:31
88     6B8CEE6C31BE723DE9BC83B75BA5883943B69CAD   11/11/2017   Vixen     11/10/2017   12/04/2017   PA0002097978
                                                  13:00:31
89     6F163C383995F829D551524573789A6FEC5C22D5   12/16/2018   Vixen     06/03/2018   07/09/2018   PA0002109331
                                                  18:07:50
90     6F75AEA8C4BF36A79E8567BCC9EE96EFA63E76B0   01/25/2018   Vixen     01/24/2018   03/02/2018   PA0002104759
                                                  18:28:27
91     7187921EA9FCD6A45613346F742B048B53088923   12/06/2018   Tushy     09/18/2018   10/16/2018   PA0002127779
                                                  16:57:12
92     72A6AEA084A80A15DC18F13D25D8E2A645029E1C   07/21/2018   Tushy     07/20/2018   09/05/2018   PA0002134598
                                                  21:52:48
93     7353ED9F41626B8991109849D8088558206CCFD0   01/20/2018   Vixen     01/19/2018   03/02/2018   PA0002104769
                                                  14:34:18
                 Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 6 of 10 PageID 15
Work   Hash                                     UTC          Site          Published    Registered   Registration
94     76643D3E3E7CE8687DD1596C2359DD458143381D 12/20/2017   Vixen         09/26/2017   10/10/2017   PA0002085861
                                                16:26:22
95     766E1C71FF552FF186850DD63CC9ECC58D923874 11/11/2017   Tushy         09/03/2017   09/15/2017   PA0002052851
                                                13:44:38
96     771BFBA9DA574E9C91CE9B46506ED89362ED6DB7 09/19/2018   Vixen         06/18/2018   07/14/2018   PA0002128072
                                                18:25:03
97     77537958D009D974B9970112342BCA232614C16F 01/29/2018   Blacked       01/10/2018   01/15/2018   PA0002070942
                                                11:42:50
98     78F5DACFBD414605C47BD190F5C421E65F70B396 11/11/2017   Tushy         07/10/2017   08/18/2017   PA0002077678
                                                13:48:27
99     7ABEF2110AAB24D772A31B91D994EE0E2052E873 07/27/2018   Blacked       06/14/2018   07/14/2018   PA0002130452
                                                15:36:59
100    7C8023CDDDFB52DA97E2E4A518C37DB69EFF28C5 05/07/2018   Blacked       05/05/2018   05/24/2018   PA0002101366
                                                14:12:22
101    7D60A817AEA773BA1EA6BCDAA8EADAB470D7FDC9 12/03/2018   Tushy         12/02/2018   12/18/2018   PA0002141917
                                                13:20:11
102    7EDD32115504363C423839CE86694F87A25A5049 01/02/2019   Blacked       10/22/2018   11/25/2018   PA0002136653
                                                16:55:43
103    7EE851E09AB8BD5EB069382157EDEA8F2196F6D3 09/19/2018   Blacked Raw   08/30/2018   10/16/2018   PA0002127777
                                                18:21:05
104    82CFE888A0B2294E22FE65EEA71618E9726E1E11 02/14/2018   Vixen         02/13/2018   03/02/2018   PA0002104793
                                                14:03:10
105    84BEF1867B3EF57983478E33EBCC9E016308D060 04/10/2018   Tushy         05/11/2017   06/22/2017   PA0002039286
                                                11:01:39
106    88DD2053AC9078DC507F820E876F04C99C92167B 01/12/2018   Tushy         01/11/2018   01/24/2018   PA0002101766
                                                12:33:37
107    8A906C5A23F35028EFDE5B9C81D9EE277ACA0275 04/28/2018   Vixen         04/24/2018   06/19/2018   PA0002126671
                                                11:04:44
108    8AEA27202C47B378BF48659CC2938DB8691054EF 07/26/2018   Tushy         07/25/2018   09/05/2018   PA0002134601
                                                12:48:38
109    8F55C47AC0C8FED6F30E2C094965B3CF4749FA41 01/03/2018   Vixen         08/27/2017   09/15/2017   PA0002052843
                                                17:46:06
110    910E6B21D780F252568DD395226B05C2E41215D0 09/12/2018   Vixen         09/11/2018   10/16/2018   PA0002127780
                                                12:11:19
111    93549317257A2157F77D68D6A18E486F3C583672 06/26/2018   Tushy         06/25/2018   08/07/2018   PA0002132395
                                                20:21:51
112    951316BFFDA9FA845F58D89226446C5A123F6FA7 04/18/2018   Vixen         03/25/2018   04/17/2018   PA0002116726
                                                17:25:33
                 Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 7 of 10 PageID 16
Work   Hash                                       UTC          Site      Published    Registered   Registration
113    95654EA216395D68AD3AE982AB8D52BFF7836A93   12/19/2017   Tushy     12/17/2017   01/24/2018   PA0002101765
                                                  12:37:10
114    96AEF5CCCC986CCBC629B6F97649BCEBBC0586B2   05/05/2018   Blacked   04/25/2018   06/19/2018   PA0002126642
                                                  14:16:40
115    973306499CCF5C90FB3899481EE9FDB896D23743   12/09/2017   Blacked   12/06/2017   01/04/2018   PA0002097418
                                                  16:41:35
116    9B5761C43053C4D647846D4270AD5085098C8B1A   12/31/2017   Tushy     08/29/2017   10/10/2017   PA0002086144
                                                  15:05:29
117    9C643ACA38FD9D470613CE49A612A20A07950A43   05/12/2018   Vixen     04/29/2018   06/19/2018   PA0002126677
                                                  13:38:17
118    9C80B087C925D30BA01F72FC0EAABD8EAADF588A   12/31/2017   Blacked   08/18/2017   10/10/2017   PA0002086146
                                                  15:16:57
119    9D29B8DA43C5063F7087D93478E6DDF9605BD22A   12/09/2017   Tushy     10/28/2017   12/04/2017   PA0002098014
                                                  17:19:10
120    9D5513F0563852D9FB73EDC7D6318A6BB04334D9   12/10/2017   Tushy     09/18/2017   10/09/2017   PA0002086139
                                                  15:51:36
121    9DF492A32B162B9255FBF97DAB49227C0DDCCEFF   01/17/2018   Tushy     01/16/2018   01/24/2018   PA0002101757
                                                  13:43:24
122    A13372D383B6487823771167C3024FF64D0BAF6F   12/16/2018   Vixen     12/15/2018   01/22/2019   PA0002147905
                                                  11:21:45
123    A1D29F25C0C4393FA8C8AB72BE1BAC6C914A0185   04/18/2018   Blacked   03/01/2018   04/12/2018   PA0002091580
                                                  16:15:40
124    A52D39781CC99688FE5018CE33112888507339E3   01/06/2018   Vixen     01/04/2018   01/15/2018   PA0002070947
                                                  14:37:14
125    A5FA84BEBC5D2C5A5330581452C032D90577EDC1   09/19/2018   Tushy     08/04/2017   08/17/2017   PA0002077666
                                                  13:52:22
126    ABA6679BF8559143B35AA698BFA5B209D499EE98   01/27/2018   Tushy     01/26/2018   02/20/2018   PA0002104196
                                                  14:07:37
127    B0FE13ECF5F84AEAC8C53B134AC336CFB843CF0D   04/18/2018   Blacked   10/27/2017   11/27/2017   PA0002098016
                                                  16:18:45
128    B1175F1372648DE81684C06975EBCC841609C237   10/03/2018   Blacked   10/02/2018   10/16/2018   PA0002127785
                                                  08:55:22
129    B30A24C236439A9B2C65C9234830190BD3026085   01/29/2018   Tushy     10/23/2017   12/04/2017   PA0002098018
                                                  15:10:06
130    B5B347DB9C57FAFA705749FB4974E7B0CF0E2ED8   12/12/2017   Vixen     12/10/2017   01/04/2018   PA0002097451
                                                  12:14:30
131    B5E2089BD88F5B29E059EAF5C2E621B3B5008919   11/26/2018   Blacked   07/04/2018   08/07/2018   PA0002131913
                                                  17:03:17
                 Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 8 of 10 PageID 17
Work   Hash                                       UTC          Site          Published    Registered   Registration
132    B630489F04C8118DAEF61613C751E2E19BBBB8C8   01/03/2018   Tushy         01/01/2018   01/22/2018   PA0002101767
                                                  12:46:12
133    B7BCBF2FCDD44A8BDB3A063EB66E0773C0B07526   12/07/2018   Tushy         12/07/2018   01/22/2019   PA0002149849
                                                  22:14:26
134    B80966EB25CE62DA272DA719ED0EFEF0C671D237   09/06/2018   Vixen         09/06/2018   11/01/2018   PA0002143433
                                                  20:51:02
135    B9266888029C4F2FE729EC54F40765EDAC6C4DAB   11/21/2017   Vixen         11/15/2017   12/04/2017   PA0002098032
                                                  14:30:44
136    B9E072232E0539EEBAFF9F6141443FE228C52360   05/22/2018   Blacked       12/21/2017   01/15/2018   PA0002070941
                                                  12:31:57
137    BA0E7961B6DDEED2714E67193B52FB44D6B94F83   08/13/2018   Vixen         08/02/2017   08/17/2017   PA0002077667
                                                  11:56:55
138    BA208122059C1D4BF001721FE15BC0C17E491F8E   04/10/2018   Vixen         04/09/2018   06/19/2018   PA0002126676
                                                  10:40:54
139    BA50EE3F1CB1E39F93BCE8FB2A3596AC4CB67C7F   12/21/2018   Vixen         12/20/2018   01/22/2019   PA0002147683
                                                  12:57:49
140    BC8CCB2274A5E7EC5CC5AF8F5DC221BD4065CA2E   12/20/2017   Vixen         05/04/2017   06/16/2017   PA0002069283
                                                  16:33:26
141    BD854768B2F7F60A088E5A249207DEACEE5A7CD0   02/23/2019   Vixen         02/13/2019   03/11/2019   PA0002158413
                                                  14:26:01
142    BDBABBF663AD232C0FDA5C8C98FC9AA1A81B74B6   03/23/2018   Tushy         03/22/2018   04/17/2018   PA0002116092
                                                  12:48:07
143    C32CF4467731185E1DD2025B999781FE21815A81   10/13/2018   Blacked       10/12/2018   10/28/2018   PA0002130455
                                                  13:01:28
144    C341AC19AAF42185652B5AD8AA85ADDC9ED72B2C   12/31/2017   Vixen         12/25/2017   01/15/2018   PA0002099686
                                                  15:06:16
145    C496C2BFE4C6D994F43DC665F2CBEE16FE85777A   11/11/2017   Tushy         06/05/2017   07/07/2017   PA0002074097
                                                  13:44:42
146    CA328163FA3ADE41786B2BE2C246F9EB7AE2EEA4   12/09/2017   Blacked       06/09/2017   07/07/2017   PA0002070825
                                                  17:14:36
147    CA9C1A77C9BAC47BC3A59D3009DCAF3A444BBA43   12/07/2017   Tushy         11/27/2017   01/04/2018   PA0002069335
                                                  16:25:27
148    CCE9FA128205198C6A014556AFF4DC9D7866B695   04/16/2018   Tushy         04/16/2018   06/18/2018   PA0002126681
                                                  21:01:27
149    CD6294A1E374A9314470B69751116A79B32C1E56   11/19/2017   Blacked Raw   11/18/2017   01/02/2018   PA0002068867
                                                  16:06:33
150    CF06BF9B172CD624567C9F9EE7CB1E2A97B8C66B   01/20/2018   Tushy         12/02/2017   01/04/2018   PA0002097497
                                                  14:20:21
                 Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 9 of 10 PageID 18
Work   Hash                                       UTC          Site          Published    Registered   Registration
151    CF7373B976BF078DBB9CE0871213D8469D84358D   12/09/2017   Tushy         10/03/2017   10/10/2017   PA0002086147
                                                  17:25:05
152    CFD0C2D3763106A496D8DAA4651BD705F0607C03   04/07/2018   Vixen         02/08/2018   03/01/2018   PA0002079183
                                                  12:56:31
153    CFEBC9AE50CD5776401B39FF5FF280EB18AED998   05/25/2018   Vixen         05/14/2018   06/19/2018   PA0002126499
                                                  12:23:32
154    D1FC96E10BA7748B5EB03C8BF0B6C39397B9979F   06/02/2018   Tushy         11/02/2017   12/05/2017   PA0002098020
                                                  10:52:41
155    D33B55F4B260300934470B2571AA379EBBA73038   02/17/2019   Vixen         12/10/2018   01/22/2019   PA0002149491
                                                  14:35:40
156    D629C1BE08933BB60DF199F6F24E3812EA2C6C73   11/29/2017   Blacked       10/12/2017   10/19/2017   PA0002058296
                                                  15:32:38
157    D9261D3722C161272619A45A80E6F849B0BC63B5   12/26/2018   Blacked Raw   11/18/2018   12/10/2018   PA0002146476
                                                  14:06:33
158    D946DDAAD52274848DDFC788EF337B77C172C467   11/11/2018   Vixen         11/10/2018   11/25/2018   PA0002136725
                                                  13:29:40
159    D9F517D083F2110C3E6B76139EB6EE73B561C9CC   03/04/2018   Tushy         02/25/2018   03/01/2018   PA0002079188
                                                  10:02:30
160    DBF08487A3D7FE3704DADAB3BEAE6159E4C2DA38   07/22/2018   Tushy         07/10/2018   08/07/2018   PA0002132397
                                                  11:40:56
161    DCAE89B587A018E667287D4F43426A43B69715C4   01/17/2019   Tushy         01/16/2019   02/22/2019   PA0002155133
                                                  13:18:42
162    DCBE768B9794A804EED1BD6C3027B1D9C0B8886F   02/17/2019   Blacked Raw   02/16/2019   03/11/2019   PA0002158595
                                                  14:08:22
163    DDDE3C1E38BE459DA57A781AA618792652E406F3   12/20/2017   Vixen         10/01/2017   10/10/2017   PA0002086155
                                                  14:42:33
164    DFCCBFB7EED852E6617D609C4731A1744A9862A9   06/15/2018   Tushy         05/16/2018   06/19/2018   PA0002126446
                                                  15:51:06
165    E07877B71CF19666B48388AB9C202988860AC477   05/05/2018   Tushy         05/01/2018   06/19/2018   PA0002126640
                                                  14:52:55
166    E10259BB09AFE9410D944641E94048900ADEF0F2   12/31/2017   Blacked       12/11/2017   01/04/2018   PA0002097429
                                                  15:47:12
167    E135DF22FAE94A7DEFE4329C8BB36859890C01A5   05/22/2018   Tushy         05/21/2018   07/14/2018   PA0002131769
                                                  12:09:45
168    E4FA6F6310C5461AAE5D2DC4A45FA4D9AC45D9F6   04/07/2018   Blacked       04/05/2018   04/17/2018   PA0002116752
                                                  13:25:25
169    E8FE3087E4CF84208C67DF4F0810945B9A0B400C   12/02/2017   Tushy         04/16/2017   06/15/2017   PA0002037570
                                                  14:40:06
                 Case 3:19-cv-00506-TJC-JRK Document 1-1 Filed 05/01/19 Page 10 of 10 PageID 19
Work   Hash                                       UTC          Site          Published    Registered   Registration
170    EAAC93309F7CD7334A698050CCB612153083ECC8   12/20/2017   Vixen         09/06/2017   09/15/2017   PA0002052844
                                                  16:03:08
171    EB9F5B6A04B4DFFA23A8CE55F49267EC9F155492   12/28/2018   Tushy         12/27/2018   01/22/2019   PA0002147899
                                                  12:51:48
172    ECEC874C21239A30F35D90C14D825619A4E8486A   08/24/2018   Blacked Raw   08/20/2018   09/05/2018   PA0002135002
                                                  11:17:45
173    EF2EAC4726A1D3E00AEED333D69582FB39066114   12/20/2017   Vixen         04/29/2017   06/15/2017   PA0002037568
                                                  16:16:05
174    F011B5C1E76C5CD712DADA5DF9CE66184EAA72B2   04/18/2018   Blacked       10/17/2017   11/27/2017   PA0002097981
                                                  16:14:47
175    F058A6FF1E23261D8DEF41E92B8897C1E62EF4E2   11/19/2017   Blacked       10/22/2017   11/21/2017   PA0002063627
                                                  15:45:38
176    F08757E3703EC2278B5CEB95FF97E82F94DD77E6   12/31/2017   Vixen         12/30/2017   01/15/2018   PA0002070944
                                                  15:00:13
177    F2F1D363DB5FAAF52E0991EC8D44300307CF976C   01/10/2019   Vixen         11/20/2018   12/18/2018   PA0002141925
                                                  16:51:42
178    F32C31E4B99A1FD318098B5330FCF39BC3CAA4F3   03/28/2018   Blacked       03/26/2018   04/12/2018   PA0002091525
                                                  13:32:56
179    F3503DF2F7A91146244D2C9E7A79E1A34C966402   08/05/2018   Tushy         08/04/2018   09/01/2018   PA0002119573
                                                  11:14:45
180    F94FE204219506CBCA0597C7F0E58A308EF426B3   11/07/2018   Blacked       11/06/2018   11/25/2018   PA0002136603
                                                  13:25:57
181    FB53F3EECB506F8A44A81683849E6F2D11533EA7   12/20/2017   Vixen         08/22/2017   09/15/2017   PA0002052852
                                                  16:11:52
182    FB7E3EA3B9E083499E761482A6C6D7DFDB749555   10/07/2018   Vixen         10/06/2018   11/01/2018   PA0002141493
                                                  09:11:06
183    FD4B053B28E588D31F2762D6FC81EE67B580D4B6   11/12/2018   Blacked       11/11/2018   11/25/2018   PA0002136642
                                                  12:26:43
184    FDA6F2B654640FD8E18B02888B218DC0E952DCD8   06/12/2018   Vixen         01/29/2018   03/02/2018   PA0002104878
                                                  13:35:52
185    FDAFB6514A92CABEE331EFE806E06E36AAEE19C5   09/19/2018   Blacked       06/09/2018   07/14/2018   PA0002130453
                                                  18:26:19
186    FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9   08/08/2018   Vixen         08/07/2018   09/05/2018   PA0002135684
                                                  13:01:23
